

Exhibit 10.1
FIRST AMENDMENT TO THE
TESSERA TECHNOLOGIES, INC.
SIXTH AMENDED AND RESTATED EQUITY INCENTIVE PLAN


Pursuant to Section 16(a) of the Tessera Technologies, Inc. Sixth Amended and
Restated 2003 Equity Incentive Plan (the “Plan”), the Plan is hereby amended
(this “Amendment”) as follows:


Section 12 of the Plan shall be amended in its entirety to read as follows:


12. Automatic Awards to Non-Employee Directors.
(a)     During the term of the Plan, each Non-Employee Director who is serving
on the Board as of the date of each annual meeting of stockholders and who will
continue to serve as a Non-Employee Director following the date of such annual
meeting (including, for the avoidance of doubt, a Non-Employee Director
initially elected or appointed to the Board on the date of such annual meeting)
automatically shall be granted a combination of Options and/or Restricted Stock
on the date of such annual meeting (an “Annual Award”). Each Annual Award shall
consist of (i) an Option to purchase such number of shares of Common Stock as is
determined by dividing (A) the dollar amount of the Annual Award to be paid in
Options, if any, by (B) (1) the Fair Market Value per share of the Common Stock
on the date of grant of such Option divided by (2) two (2) (subject to
adjustment as provided in Section 14) (an “Annual Option”), and (ii) such number
of shares of Restricted Stock as is determined by dividing (A) the dollar amount
of the Annual Award to be paid in Restricted Stock, if any, by (B) the Fair
Market Value per share of the Common Stock on the date of grant of such
Restricted Stock (subject to adjustment as provided in Section 14) (an “Annual
Restricted Stock Award”). The Compensation Committee of the Board shall
determine the allocation of each Annual Award among Options and/or Restricted
Stock prior to the date of grant of such Annual Award; provided, however, that
the total dollar value of each Annual Award shall equal $150,000. Members of the
Board who are employees of the Company who subsequently retire from the Company
and remain on the Board, to the extent that they are otherwise eligible, will
receive after retirement from employment with the Company Annual Awards,
including the pro-rata Annual Reward pursuant to Section 12(b) below (which
pro-ration will reflect the such Director’s partial year of service, as
calculated by dividing the number of days from the date of such retirement
through the first anniversary of the date of the preceding annual meeting, by
three-hundred sixty-five (365)).
(b)     During the term of the Plan, a person who is initially elected or
appointed to the Board other than on the date of an annual meeting and who is a
Non-Employee Director at the time of such initial election or appointment
automatically shall be granted a pro-rated Annual Award (which pro-ration will
reflect the Non-Employee Director’s partial year of service, as calculated by
dividing the number of days from the date of such initial election or
appointment through the first anniversary of the date of the preceding annual
meeting, by three-hundred sixty-five (365)) on the date of such initial election
or appointment in the same form(s) as the Annual Awards were granted to
continuing Non-Employee Directors on the date of the annual meeting preceding
such Non-Employee Director’s initial election or appointment (and in the same
proportion of Options to Restricted Stock, if such Annual Awards were granted in
a combination of the two types of Awards). The Awards granted pursuant to this
Section 12(b) shall also be considered “Annual Awards.”
(c)     The exercise price per share of the shares subject to each Annual Option
granted to a Non-Employee Director shall equal one hundred percent (100%) of the
Fair Market Value per Share on the date of grant.
(d)     Except as otherwise provided in this Section 12, Annual Restricted Stock
Awards granted to Non-Employee Directors pursuant to this Section 12 shall be
subject to the terms and conditions of Section 8. Annual Restricted Stock Awards
shall be subject to forfeiture to the Company upon the voluntary or involuntary
termination of the Non-Employee Director’s service with the Company for any
reason (including death or Disability). Annual Restricted Stock Awards granted
to Non-Employee Directors shall be released from the forfeiture restriction on
the first to occur of (i) the first anniversary of the date of grant of the
shares subject to the Restricted Stock Award or (ii) the day prior to the next
occurring annual meeting of stockholders following the date of grant of the
shares subject to the Restricted Stock Award, unless otherwise determined by the
Administrator.
(e)     Except as otherwise provided in this Section 12, Annual Options granted
to Non-Employee Directors pursuant to this Section 12 shall be subject to the
terms and conditions of Section 7. Annual Options granted to Non-Employee
Directors shall vest and become exercisable on the first to occur of (i) the
first anniversary of the date of grant of the Option or (ii) the day prior to
the next occurring annual meeting of stockholders following the date of grant of
the Option, unless otherwise determined by the Administrator. Subject to
Sections 7(d)(ii), (iii) and (iv), the term of each Annual Option granted to a
Non-Employee Director shall be ten (10) years from the date the Annual Option is
granted.
This Amendment to the Plan shall be effective as of March 9, 2016.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Tessera Technologies, Inc. has executed this First Amendment
to the Tessera Technologies, Inc. Sixth Amended and Restated 2003 Equity
Incentive Plan this 9th day of March, 2016.




TESSERA TECHNOLOGIES, INC.


By: /s/ Paul Davis                             
Title: Senior Vice President and General Counsel






